Citation Nr: 1611676	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches. 


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1975 with additional service in the U.S. Marine Corps Reserves.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for anxiety disorder and a petition to reopen a claim for service connection for anxiety disorder.  The Board has recharacterized the claim to consider all psychiatric disorders to more accurately reflect the nature of the claim. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran requested a hearing before the Board at the RO in her May 2013 substantive appeal; however, in a January 2016 written statement, the Veteran, through her representative, withdrew her request for a hearing.  Thus, her hearing request is withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains VA treatment records that were considered by the RO in an April 2014 supplemental statement of the case, but otherwise contains records that are duplicative of what is in VBMS or irrelevant to the claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a psychiatric disorder and service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied service connection for a psychiatric disorder and service connection for headaches.  The Veteran did not timely perfect the appeal or submit new and material evidence within one year. 

2.  The evidence received after the September 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims for service connection for a psychiatric disorder and service connection for headaches.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision, which denied service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015). 

2.  The September 2007 rating decision, which denied service connection for headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).

3.  The evidence received subsequent to the September 2007 rating decision is new and material, and the claims for service connection for a psychiatric disorder and service connection for headaches, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

In a September 2007 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disorder and denied service connection for headaches, finding that the claimed disabilities although noted in service, were acute and caused no permanent residuals or chronic disabilities as shown by the post-service evidence of record.  The Veteran was notified of this decision, and submitted a timely notice of disagreement in August 2008.  A statement of the case was issued in February 2009; however the Veteran did not perfect an appeal as to these issues and therefore, the September 2007 decision became final.  In addition, the Veteran did not submit new and material evidence within the one-year appeal period.   See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The record at the time of the September 2007 rating decision consisted of the Veteran's service treatment records, private medical records, and a VA examination.  The service treatment records showed treatment and diagnoses related to anxiety and headaches.  Private medical records showed that the Veteran was treated for a history of depression and headaches. The VA examination noted the Veteran reported headaches as a residual of her brain tumor surgery.  Other records noted the Veteran's headaches were due to stress and her posture.  

The evidence submitted after the September 2007 rating decision includes the Veteran's lay statements, private treatment records, and VA treatment records.  The Veteran has asserted continuous symptoms that had their onset during service.  Private treatment records indicate that the Veteran has been diagnosed with depression, blurred vision, and headaches.  VA treatment records indicate that the Veteran is currently diagnosed with depression and recurrent headaches. 

The Board finds that new and material evidence has been received since the time of the final September 2007 rating decision.  See 38 C.F.R. § 3.156.  The evidence includes VA treatment records showing a current diagnosis of a psychiatric disorder which the Veteran asserts began in military service and has been ongoing since service discharge.  See June 2013 VA treatment record.  In addition, the evidence includes treatment for blurred vision of the right eye which a private physician opined may be secondary to migranous phenomena.  See December 2011 treatment record from G.H.C.  Notably, the Veteran was seen in service for complaints of headaches and blurred vision.  See January 1975 and March 1975 service treatment records.   For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513.  Considering this evidence, the Veteran's lay statements of continuity, and VA's assistance in the form of an examination, there is a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.

This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include nexus, and could reasonably substantiate the claims.  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for a psychiatric disorder and headaches are reopened.  However, as will be explained below, further development is necessary before the merits of the Veteran's claims can be addressed.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for headaches, is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that remand is necessary to obtain VA examinations in connection with the Veteran's claims for service connection for a psychiatric disorder and service connection for headaches.  The RO did not provide the veteran with VA examinations in connection with her claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In regard to a psychiatric disorder, the Veteran has contended that she was treated for anxiety during active duty.  In this respect, service treatment records show that the Veteran was assessed with anxiety in March 1975.  Post-service medical records indicate a diagnosis of depression.  During a June 2013 VA mental health consult, the Veteran reported a long term history of depression since 1973 while she was on active duty.  She related that she was seen by a military provider, diagnosed with anxiety and depression, and was prescribed Valium.  She also stated that she attended counseling between 1973 and 1975.  During a July 2013 VA women's health outpatient visit, the Veteran reported a long-standing history of depression since 1973.  An August 2013 note indicates the Veteran endorsed depression-related symptoms intermittently throughout her life.  

In regard to headaches, the Veteran has contended that she was treated for headaches during active duty.  In this respect, service treatment records show that the Veteran complained of headaches in March 1973 and March 1975.  Post-service treatment records show the Veteran is diagnosed with recurrent headaches.  A December 1983 treatment record from G.H.C. indicates the Veteran complained of chronic neck pain and headaches since she was 17 years old.  The Veteran had a brain tumor resected in 1999 and stated that many years prior to the surgery, she experienced severe headaches and blurred vision.  See November 2013 VA treatment record.  A March 2014 VA neurology consult shows the Veteran was noted to have tension-type headaches that occurred three to four times per week.  

Here, the Veteran's service treatment records show that she was treated for anxiety and headaches.  The Veteran's post-service private and VA treatment records show she is currently diagnosed with depression and headaches.  The Veteran has also asserted that her psychiatric disorder and headaches have been long-standing and ongoing since discharge from active service.  Thus, there is evidence that the Veteran's current symptoms may be related to her military service, but insufficient medical evidence to make a decision on the claims.  Based on the foregoing, the Board finds that VA examinations are needed in order to determine the nature and likely etiology of the claimed psychiatric disorder and headaches.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative. 
 
2.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

It should be noted that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

Second, for each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.  

In rendering his or opinion, the examiner must consider the following:  1) the March 1975 service treatment record noting nervousness and an assessment of anxiety; 2) the May 1975 separation examination during which the Veteran reported trouble sleeping and nervous trouble; 3) the August 1999 note from G.H.C. noting depression; and 4) a June 2013 VA treatment note in which the Veteran reports depression during and since active duty in 1973.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any headache disorder that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the headaches manifested in or are otherwise related to the Veteran's military service.  

In rendering his or her opinion, the examiner must consider the following:  1) the March 1973 service treatment record showing a headache for the past four days; 2) the January 1975 complaint of blurred vision; 3) the March 1975 complaint of frontal headaches radiating to the back of the neck for the past two months; 4) the December 1983 record from G.H.C. showing chronic neck pain and headaches since the age of 17 and complaints of trouble sleeping; 5) a December 2011 treatment record from G.H.C. showing blurred vision in the right eye possibly related to migranous phenomena; and 6) a March 2014 VA neurology note of tension headaches characterized by muscular pain and tenderness in the neck.

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 
 
6.  Review the examination reports to ensure that each is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


